Exhibit 10.16

Summary of Directors’ Compensation

In 2006, non-employee directors were paid $15,800 per quarter ($63,200 per year)
and received 200 shares per quarter (beginning in July 2006) of Albemarle common
stock in accordance with the 2006 Stock Compensation Plan for Non-Employee
Directors of the Company for service as a director. In addition, non-employee
directors received an additional amount based on their committee service: Audit
Committee members received $2,250 per quarter ($9,000 per year) and the Chairman
of the Audit Committee received an additional $2,250 per quarter ($9,000 per
year); Executive Compensation Committee members received $1,750 per quarter
($7,000 per year) and the Chairman of the Executive Compensation Committee
received an additional $1,125 per quarter ($4,500 per year); and Corporate
Governance and Social Responsibility members received $1,250 per quarter ($5,000
per year) and the Chairman of the Corporate Governance and Social Responsibility
Committee received an additional $750 per quarter ($3,000 per year). In
addition, we reimbursed each of our non-employee directors for reasonable travel
expenses incurred in connection with attending Board and Board Committee
meetings. Employee members of the Board of Directors were not paid separately
for service on the Board.

 

94